Exhibit Dewey & LeBoeuf LLP 1301 Avenue of the Americas New York,NY 10019-6092 tel (212)259-8000 fax(212)259-6333 October 9, To the addressees listed on Schedule I hereto Re: Ford Credit Floorplan Master Owner Trust A, Series 2009-2 Floating Rate Asset Backed Notes – Corporate Opinion Ladies and Gentlemen: We have acted as special counsel to Ford Motor Credit Company LLC, a Delaware limited liability company ("Ford Credit"), Ford Credit Floorplan Corporation, a Delaware corporation ("FCF Corp"), and Ford Credit Floorplan LLC, a Delaware limited liability company ("FCF LLC" and, together with FCF Corp, the "Depositors"), in connection with the issuance by Ford Credit Floorplan Master Owner Trust A, a Delaware statutory trust (the "Trust"), of its
